Name: 2000/112/EC: Commission Decision of 14 January 2000 detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Commission Decisions 93/590/EC and 97/348/EC (notified under document number C(2000) 1) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  research and intellectual property;  agricultural activity
 Date Published: 2000-02-08

 Avis juridique important|32000D01122000/112/EC: Commission Decision of 14 January 2000 detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Commission Decisions 93/590/EC and 97/348/EC (notified under document number C(2000) 1) (Text with EEA relevance) Official Journal L 033 , 08/02/2000 P. 0021 - 0022COMMISSION DECISIONof 14 January 2000detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Commission Decisions 93/590/EC and 97/348/EC(notified under document number C(2000) 1)(Text with EEA relevance)(2000/112/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(1), as last amended by Council Decision 1999/762/EC(2), and in particular Articles 7 thereof,Whereas:(1) in accordance with Article 7 of Council Decision 91/666/EEC the Commission shall adopt detailed arrangements in particular with regard to the distribution of antigen reserves between antigen banks;(2) Article 3 of Commission Decision 93/590/EC of 5 November 1993, for the purchase of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(3) as last amended by Decision 95/471/EC(4), makes provisions for the antigen to be stored at three specified locations;(3) Commission Decision 97/348/EC of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(5), details the distribution of newly purchased antigen to designated antigen banks;(4) by Decision 2000/111/EC(6) the Commission designated Merial SAS, Pirbright, United Kingdom as a third antigen bank and made provisions for the transfer of antigen from a bank no longer designated;(5) as regards the quantities and types of antigen stored at designated antigen banks account must be taken of the new situation and for the sake of clarity these quantities and types of antigen should be listed for each designated antigen bank according to the new situation;(6) the provisions of Article 3 of Decision 93/590/EC and of Article 5 of Decision 97/348/EC are no longer adapted to the new situation and should be repealed;(7) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinry Committee,HAS ADOPTED THIS DECISION:Article 1The quantities and types of antigen stored within the framework of Community reserves of foot-and-mouth disease antigen shall be distributed between designated antigen banks in accordance with the provisions in the Annex.Article 21. Article 3 of Decision 93/590/EC is repealed.2. Article 5 of Decision 97/348/EC is repealed.Article 3This Decision shall apply from 1 February 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 14 January 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 368, 31.12.1991, p. 21.(2) OJ L 301, 24.11.1999, p. 6.(3) OJ L 280, 13.11.1993, p. 33.(4) OJ L 269, 11.11.1995, p. 29.(5) OJ L 148, 6.6.1997, p. 27.(6) See page 19 of this Official Journal.ANNEX>TABLE>